      Case 2:18-cv-09864-LMA-MBN Document 2-2 Filed 10/23/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


MAGNOLIA FLEET, LLC, AND                          CIVIL ACTION NO: 18-9864
MAGNOLIA MIDSTREAM, LLC
                                                  SECTION “”
Plaintiffs                                        Judge :

                                                  DIVISION
VERSUS                                            Judge:

                                                  Rule 9(h) – Admiralty
GRIFFIN BARGE LINE, LLC,

Defendant


  PROCESS OF MARITIME ATTACHMENT TO THE UNITED STATES MARSHAL

       WHEREAS a Complaint has been filed against the defendant, Griffin Barge Line, LLC,

upon an Admiralty and Maritime Claim for Damages arising from non-payment for the provision

of marine fuel, charter hire, and fleeting services, and praying for maritime attachment of the

vessels GRIFFIN 2T and GRIFFIN 1L, their appurtenances and apparel,

       YOU ARE HEREBY COMMANDED to attach the said vessels, GRIFFIN 2T, USCG

No. 1267928 and GRIFFIN 1L, USCG No. 1267926, their appurtenances and apparel and to detain

the same in your custody until further Order of the Court, and to give due notice to all persons

claiming the same or having anything to say as to why this process for maritime attachment should

not issue;

       YOU ARE FURTHER COMMANDED to file this process in this Court with your return

promptly after execution thereof.

       Dated this ______ day of October, 2018

                                                    ______________________________
                                                    CLERK OF COURT
